COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOSE MARTINEZ,                                 §                  No. 08-17-00165-CR
                           Appellant,
                                                §                    Appeal from the
 v.
                                                §               County Court at Law No 1
 THE STATE OF TEXAS,
                            Appellee.           §                of El Paso County, Texas

                                                §                  (TC#20160C07540)

                                                §

                                         ORDER
       The Court on its own motion ORDERS the Official Court Reporter for County Court at

Law No. 1 of El Paso County, Texas, to electronically submit a supplemental reporter’s record

containing State’s Exhibit No. 8, a video statement admitted at trial. The supplemental reporter’s

record is due with this Court on or before July 17, 2019.

       IT IS SO ORDERED THIS 10TH DAY OF JULY, 2019.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.